Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20       PageID.250    Page 1 of 25




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION



 JOSE REMEDIOS SILVA CRUZ, Personal
 Representative of the ESTATE OF
 JOSE REMEDIOS SILVA GARCIA, deceased,
 ARTURO AGUILAR CARLOS, Personal                          Case No. 19-cv-13003
 Representative of the ESTATE OF CLARA
 GUADALUPE BELTRAN FRAIRE, deceased,                      Hon. Matthew F. Leitman
 ARTURO AGUILAR CARLOS, Personal
 Representative of the ESTATE OF DESTENY
 AGUILAR BELTRAN, deceased, and
 MARIA CLARA BELTRAN FRAIRE, Personal
 Representative of the ESTATE OF
 SUSANA FRAYRE ESQUIVEL, deceased,

       Plaintiffs,

 v.

 GENERAL MOTORS LLC,

      Defendant.
 __________________________________________________________________

                      STIPULATED PROTECTIVE ORDER

       WHEREAS, to facilitate the production and receipt of information during

 discovery in the above-captioned litigation (the “Litigation”), the parties agree and

 stipulate, through their respective counsel, to the entry of the following Protective

 Order (the “Order”) for the protection of Confidential and Highly Confidential

 Materials (as defined herein) that may be produced or otherwise disclosed during the
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.251     Page 2 of 25




 course of this Litigation by or on behalf of any party or non-party.

        The Court has been fully advised in the premises and has found good cause for

 its entry.

        Accordingly, IT IS HEREBY ORDERED that the terms and conditions of this

 Order shall govern the handling of discovery materials in the Litigation:

 1.     Applicability of Order: This Order will be applicable to and govern the

 handling of documents, depositions, deposition exhibits, deposition videos,

 interrogatory responses, responses to subpoenas, responses to requests for admissions,

 responses to requests for production of documents, and all other discovery obtained

 pursuant to the Federal Rules of Civil Procedure by or from, or produced on behalf of

 a party in connection with the Litigation (this information hereinafter referred to as

 “Discovery Material”). As used herein, “Producing Party” or “Disclosing Party” shall

 refer to the parties in this Litigation that give testimony or produce documents or other

 information, non-parties for purposes of Section 10, and “Designating Party” shall refer

 to parties whose Confidential and Highly Confidential information is disclosed in

 documents produced by other parties or third parties, in which case the affected party

 may designate such information as Confidential or Highly Confidential under this

 Order. “Receiving Party” shall refer to the parties in this Litigation that receive such

 information. “Authorized Recipient” shall refer to any person or entity authorized by

 Sections 11 and 12 of this Order to obtain access to Confidential Material, Highly


                                           2
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20           PageID.252     Page 3 of 25




 Confidential Material, or the contents of such Material.

 2.    Designation of Material: Any party may designate Discovery Material that is

 in its possession, custody, or control to be produced to a Receiving Party, or Discovery

 Material that is produced by another party (including a third party) but qualifies for

 protection under this Order, as “Confidential” or “Highly Confidential” under the

 terms of this Order if the party in good faith reasonably believes that such Discovery

 Material contains non-public, confidential material as defined in Sections 3 and 4

 below (hereinafter “Confidential Material” or “Highly Confidential Material”).

 3.    Confidential Material: For purposes of this Order, Confidential Material is

 any information that a party believes in good faith to be confidential or sensitive

 information, including, but not limited to, trade secrets, research, design, development,

 financial, technical, marketing, planning, private or confidential personal information,

 customer information, or commercial information, as such terms are used in Rule

 26(c)(1)(G) of the Federal Rules of Civil Procedure and any applicable case law

 interpreting Rule 26(c)(1)(G) or the former Rule 26(c)(7).

 4.    Highly Confidential Material: For purposes of this Order, Highly

 Confidential Material is any Protected Data (defined below) and/or Confidential

 Material as defined in Section 3 which also includes non-public product design and

 testing   information or extremely sensitive, highly confidential, non-public

 information, consisting either of trade secrets or proprietary or other highly confidential


                                            3
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.253    Page 4 of 25




 business, financial, regulatory, or strategic information (including information

 regarding business plans, technical data, and non-public designs), the disclosure of

 which would create a substantial risk of competitive or business injury to the

 Producing or Designating Party. Certain Protected Data may compel alternative or

 additional protections beyond those afforded Highly Confidential Material, in which

 event the parties shall meet and confer in good faith, and, if unsuccessful, shall

 move the Court for appropriate relief.

 5.    Protected Data: Protected Data shall refer to any information that a party

 believes in good faith to be subject to federal, state, or foreign Data Protection Laws

 or other privacy obligations. Protected Data constitutes highly sensitive materials

 requiring special protection. Designating material as Protected Data does not preclude

 the parties from designating that same material, as appropriate, for Confidentiality and

 Privilege.

 6.    Designating Confidential Material, Highly Confidential Material, or

 Protected Data: The designation of Discovery Material as Confidential Material,

 Highly Confidential Material, or Protected Data for purposes of this Order shall be

 made in the following manner:

       6.1    Documents: The parties shall label each page of a designated document as

              “Confidential” or “Highly Confidential” if feasible to do so. However,

              failure to do so shall not be considered a waiver of such designation, and



                                           4
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.254     Page 5 of 25




              shall not deem such information to not qualify as “Confidential” or “Highly

              Confidential.” A party who disagrees with another party’s designation must

              nevertheless abide by that designation until the matter is resolved by

              written agreement of the parties or by order of the Court. Parties further to

              agree to abide by the producing party’s designation upon notice, written or

              otherwise, that a party will seek appeal or other form of judicial review of

              an order of the Court. See 19., below.

       6.2    Deposition Transcripts. Within ten (10) days after receipt of the final

              transcript of the deposition of any party or witness in this case, a party or

              the witness may designate the transcript or sections thereof as

              “Confidential” or “Highly Confidential.” If a designated transcript or

              transcript portion is filed with the Court, the designating party shall file a

              motion to file under seal. Unless otherwise agreed, all deposition transcripts

              shall be treated as “Confidential” until the expiration of the ten-day period.

 7.    Inadvertent/Unintended Disclosure: The inadvertent and/or unintentional

 failure to designate Discovery Material as Confidential or Highly Confidential does not

 constitute a waiver of such claim and may be remedied by prompt supplemental written

 notice upon discovery of any such disclosure (inadvertent or otherwise), with the effect

 that such Discovery Material will be subject to the protections of this Order. Designation

 of information or documents as “Confidential” or “Highly Confidential,” or failure to so



                                           5
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.255    Page 6 of 25




 designate, will not constitute an admission that information or documents are or are not

 confidential or trade secrets or that such information or documents may not be entitled

 to further protection under the law. Neither party may introduce into evidence in any

 proceeding between the parties, other than a motion to determine whether the Order

 covers the information or documents in dispute, the fact that the other party designated

 or failed to designate information or documents as “Confidential” or “Highly

 Confidential.”

 8.    Copies: The Receiving Party may make copies of Discovery Material, but

 such copies shall become Confidential Material or Highly Confidential Material to

 the same extent, and subject to the same protections, as the Discovery Material from

 which those copies were made. The Receiving Party shall exercise good faith efforts to

 ensure that copies it makes of Discovery Material produced to it, and copies made by

 others who obtained such Discovery Material directly or indirectly from the

 Receiving Party, include the appropriate confidentiality legend, to the same extent that

 the Discovery Material has been marked with the appropriate confidentiality legend

 by the Producing or Designating Party. In the event that the Receiving Party receives

 notice in accordance with Section 7 of this Order that Discovery Material was

 inadvertently or unintentionally disclosed without being designated as Confidential or

 Highly Confidential Material, the Receiving Party shall exercise good-faith efforts to

 notify the Producing Party, ensure that copies it makes of Discovery Material


                                           6
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.256   Page 7 of 25




 produced to it, and copies made by others who obtained such Discovery Material

 directly or indirectly from the Receiving Party, are marked with the appropriate

 confidentiality legend, are made available in whole or in part only to persons

 authorized to receive Confidential or Highly Confidential Material (as the case may

 be), and are at all times handled and used only in the manner that this Order permits

 or requires Confidential or Highly Confidential Material (as the case may be) to be

 handled and used.

 9.    Derivative Works: Any notes, lists, memoranda, indices, compilations

 prepared or based on an examination of Confidential Material or Highly Confidential

 Material, or any other form of information (including electronic forms), that quote

 from, paraphrase, copy, or disclose Confidential Material or Highly Confidential

 Material with such specificity that the Confidential Material or Highly Confidential

 Material can be identified, or by reasonable logical extension can be identified, shall

 be accorded the same status of confidentiality as the underlying Confidential Material

 or Highly Confidential Material from which they are made and shall be subject to all

 of the terms of this Order.

 10.   Notice to Non-Parties: Any party issuing a subpoena to a non-party shall

 enclose a copy of this Order with a request that the non-party either request the

 protection of this Order or notify the issuing party that the non-party does not need

 the protection of this Order or wishes to seek different protection.



                                           7
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20           PageID.257     Page 8 of 25




 11.   Persons Authorized to Receive Confidential Material: Access to Protected

 Material shall be restricted, and may only be disclosed, summarized, described,

 characterized, or otherwise communicated or made available in whole or in part, solely

 to the following persons, who agree to be bound by the terms of this Order, unless

 additional persons are stipulated by counsel or authorized by the Court:

       11.1 Outside counsel of record for the parties, and the administrative staff of

              outside counsel's firms,

       11.2 In-house counsel for the parties, and the administrative staff for each in-

              house counsel.

       11.3 Any party in this Litigation who is an individual, and every employee,

              director, officer, or manager of any party to this action who is not an

              individual, but only to the extent necessary to further the interest of the

              parties in this Litigation.

       11.4 Independent consultants or expert witnesses (including partners,

              associates and employees of the firm which employs such consultant or

              expert) retained by a party or its attorneys for purposes of this Litigation,

              but only to the extent necessary to further the interest of the parties in this

              Litigation, and only after executing the agreement attached hereto as

              Exhibit A.




                                            8
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.258    Page 9 of 25




       11.5 The Court and its personnel, including, but not limited to,

             transcription/recording services engaged by the Court or the parties during

             this Litigation.

       11.6 The authors or recipients of a document containing the Protected Material

             or a custodian or other person who otherwise know the information sought

             to be protected;

       11.7 In connection with their depositions, non-party witnesses in this

             Litigation to whom disclosure is reasonably necessary and who have

             signed the agreement attached hereto as Exhibit A;

       11.8 Any mediator(s) or settlement officer(s) mutually agreed upon by the

             parties;

       11.9 Mock trial/focus group participants provided they have signed the

             agreement attached hereto as Exhibit A;

       11.10 Employees of discovery or copy services, microfilming or database

             services, trial support firms and/or translators or other litigation support

             vendors who are engaged by the parties during this Litigation, but only

             after such service or support firm executes the agreement attached hereto

             as Exhibit A.

 Protected Materials, whether produced electronically or otherwise, shall not be

 posted on any website or internet-accessible document repository or database that



                                          9
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20            PageID.259     Page 10 of 25




 is accessible to anyone other than those persons listed above. Persons receiving the

 Protected Materials shall not under any circumstance sell, offer to sell, advertise,

 distribute, or otherwise publicize the Protected Materials, or the fact that such

 persons have obtained Protected Materials or the confidential information contained

 therein.

 12.   Persons Authorized to Receive Highly Confidential Material: Access to or

 use of any information, documents, or portions of documents marked, “Highly

 Confidential” shall be restricted, and may only be disclosed, summarized, described,

 characterized, or otherwise communicated or made available in whole or in part, solely

 to the persons listed in paragraphs 11.1, 11.2, 11.4, 11.5, 11.6, 11.7, and 11.8, unless

 additional persons are stipulated by counsel or authorized by the Court.

 13.   Agreement to Be Bound: All persons described in paragraphs 11.4, 11.7, 11.9

 and 11.10 above shall not have access to the Protected Documents without having first

 read, acknowledged, an agree to be bound by this Order by executing the attached

 Exhibit A. Each Party’s counsel shall retain each such executed “Exhibit A” and shall

 keep a list identifying all persons to whom Protected Documents have been disclosed.

 Each executed “Exhibit A” shall not be made available to the Designating Party during

 the pendency of the litigation but shall be available for an in-camera inspection by the

 Court if good cause for review is demonstrated by the Designating Party. During the

 pendency of the litigation or after the termination of the litigation, subject to the attorney



                                            10
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20               PageID.260     Page 11 of 25




 work product doctrine/attorney-client privilege and for good cause shown, the Court

 may order any party to provide to the Designating Party the list referenced above and

 any executed “Exhibit A”. However, each such executed “Exhibit A” and list shall be

 submitted to counsel for the Designating Party at the conclusion of this litigation.

 14.    Qualification of Outside Experts and Consultants: Neither Confidential nor

 Highly Confidential Material shall be disclosed to any retained and/or testifying experts

 or consultants who are current employees of a direct competitor of any party

 named in the Litigation.

 15.    Use of Discovery Material: Discovery Material containing Confidential and/or

 Highly Confidential Material shall be used solely for purposes of the Litigation and the

 currently pending litigation titled Rey, et al. v. General Motors LLC, Case No. 19-cv-

 00714, Western District of Missouri (the “Rey Litigation”). However, in the event

 Plaintiffs in the Rey Litigation seek to use documents subject to this Protective Order

 at trial, Plaintiff shall so advise counsel for GM LLC within 60 days of trial and provide

 GM LLC the opportunity to produce copies of the same documents but labeled as

 produced in the Rey Litigation. Disclosure or dissemination outside of this Litigation or

 the Rey Litigation and/or contrary to the terms of this Order is strictly prohibited.

 16.    Exclusion of Individuals from Depositions: Whenever Protected Material is

 to be disclosed in a deposition, the designating party may exclude from the room any

 person, other than persons designated in Sections 11 and 12, as appropriate, for that


                                               11
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.261    Page 12 of 25




 portion of the deposition. If Protected Material is to be disclosed in a judicial

 proceeding, the parties will endeavor to meet and confer in good faith and in advance

 about steps that can be taken, if any, to limit the disclosure of Protected Material.

 17.   Storage of Confidential Material or Highly Confidential Material: The

 recipient of any Confidential Material or Highly Confidential Material that is provided

 under this Order shall maintain such information in a reasonably secure and safe

 manner that satisfies the data security requirements of Section 28, supra, for

 electronically stored information, shall ensure that access is limited to the persons

 authorized under this Order, and shall further exercise the same standard of due and

 proper care with respect to the storage, custody, use, and/or dissemination of such

 information as is exercised by the recipient with respect to its own proprietary

 information.

 18.   Filing of Confidential Material or Highly Confidential Material: The

 following procedures apply provided they do not conflict with applicable rules and

 orders of the Court. If Protected Material is contained in documents that a designated

 party seeks to file with the Court, that party shall file a motion to file under seal,

 pursuant to FRCP 5.2, Section 33 below, or local rules where applicable, the relevant

 excerpts constituting Protected Material within such documents shall be filed under

 seal and marked as follows or in substantially similar form:




                                           12
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20        PageID.262     Page 13 of 25




       18.1 CONFIDENTIAL

             IN ACCORDANCE WITH A PROTECTIVE ORDER, THE

             ENCLOSURE(S) SHALL BE TREATED AS CONFIDENTIAL AND

             SHALL NOT BE SHOWN TO ANY PERSON OTHER THAN THOSE

             PERSONS DESIGNATED IN SECTION 11 OF THE PROTECTIVE

             ORDER.

             or

       18.2 HIGHLY CONFIDENTIAL

             IN ACCORDANCE WITH A PROTECTIVE ORDER, THE

             ENCLOSURE(S) SHALL BE TREATED AS HIGHLY

             CONFIDENTIAL AND SHALL NOT BE SHOWN TO ANY PERSON

             OTHER THAN THOSE PERSONS DESIGNATED IN SECTION 12

             OF THE PROTECTIVE ORDER.

 19.   If a party is filing a document that it has itself designated as “Confidential” or

 “Highly Confidential,” that party shall reference this Order in submitting the

 documents it proposes to maintain under seal. If a non-designating party seeks to

 refer to, summarize, quote from, or attach a Confidential or Highly Confidential

 document to any court filing, a meet and confer is required before that information

 is disclosed in any court document or filing. Subsequent and pursuant to the meet

 and confer to discuss the Protected Documents intended to be filed by a non-



                                          13
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.263    Page 14 of 25




 designating party, and subject to agreement on the document to be filed, then the

 non-designating party shall file the document under seal.

 20.   Challenging Designation of Materials: A party shall not be obligated to

 challenge the propriety of a Confidential Material or Highly Confidential Material

 designation at the time made, and failure to do so shall not preclude a subsequent

 challenge thereto during the pendency of this Litigation.

       20.1 Challenge: If a Receiving Party disagrees with the propriety of the

              Producing or Designating Party’s designation of any document(s) or other

              discovery materials under this Order, counsel for the Receiving Party shall

              serve written notice upon the Producing or Designating Party’s counsel,

              specifying the document(s) in question by bates number or other specific

              identifier.

       20.2 Meet and Confer and Motion: Upon receipt of written notice challenging

              the designation of any Protected Document(s), the parties shall meet and

              confer within 10 days to attempt to reach an agreement on the designation

              of the document(s) in question. If an agreement cannot be reached between

              the parties concerning the propriety of the designation, the Producing or

              Designating Party shall file a motion seeking Court adjudication of the

              propriety of the designation under applicable court rules or statutes.




                                          14
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.264     Page 15 of 25




       20.3 Status of Challenged Designation Pending Judicial Determination: Any

              such document or documents shall at all times continue to be treated as

              designated by the designating party subject to this Order until such motion

              has been decided.

 21.   No Application to Public or Otherwise Available Information: This Order

 shall not limit or restrict a Receiving Party’s use of information that the Receiving Party

 can demonstrate: (i) was lawfully in the Receiving Party’s possession prior to such

 information being designated as Confidential or Highly Confidential Material in the

 Litigation and that the Receiving Party is not otherwise obligated to treat as

 confidential; (ii) was obtained without any benefit or use of Confidential or Highly

 Confidential Material from a third party having the right to disclose such information

 to the Receiving Party without restriction or obligation of confidentiality; (iii) was

 independently developed by it after the time of disclosure by personnel who did not

 have access to the Producing or Designating Party’s Confidential or Highly

 Confidential Material; or (iv) has been independently published to the general public,

 and relevant Data Protection Laws do not apply. If the Receiving Party believes that

 the Disclosing Party has designated information that is covered by any of the preceding

 categories as Confidential Material or Highly Confidential Material, the Receiving

 Party may challenge the propriety of such designation using the procedure outlined in

 Section 19 above. Any challenged designation remains in force until the propriety of


                                            15
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.265    Page 16 of 25




 such designation has been decided as outlined above. This Order shall not limit or

 restrict GM’s use of documents or production of documents it is required to produce

 by legal process in other matters. Further, this Order shall not require the production

 of documents that GM is prohibited by court order from producing in another matter.

 22.   No Waiver of Privilege (FRE 502(d)): The production of privileged or work-

 product protected documents, electronically stored information (“ESI”), or any other

 information, whether inadvertent or otherwise, is not a waiver of the privilege or

 protection from discovery in this Litigation or in any other federal or state proceeding.

 This order shall be interpreted to provide the maximum protection allowed by Federal

 Rule of Evidence 502(d). The provisions of Federal Rule of Evidence 502(b) are

 inapplicable to the production of Protected Information under this Order.

 23.   Effect of Disclosure of Privileged Information (FRCP 26(b)(5)(B) and FRE

 502(e)): Pursuant to Federal Rule Civil Procedure 26(b)(5)(B) and Federal Rule of

 Evidence 502(e), the Receiving Party hereby agrees to return, sequester, or destroy

 any Privileged Information disclosed or produced by Designating or Producing Party

 upon request. If the Receiving Party reasonably believes that Privileged Information

 has been inadvertently disclosed or produced to it, it shall promptly notify the

 Designating or Producing Party and sequester such information until instructions as

 to disposition are received. The failure of any party to provide notice or instructions

 under this Paragraph shall not constitute a waiver of, or estoppel as to, any claim



                                           16
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.266    Page 17 of 25




 of attorney-client privilege, attorney work product, or other ground for withholding

 production as to which the party would be entitled in the Litigation or any other

 federal or state proceeding.

 24.   Order Remains in Force: This Order shall remain in force and effect until

 modified, superseded, or terminated by consent of the parties or by order of the Court

 made upon reasonable written notice. Unless otherwise ordered, or agreed upon by the

 parties, this Order shall survive the termination of this Litigation. The Court retains

 jurisdiction even after termination of this Litigation to enforce this Order and to make

 such amendments, modifications, deletions, and additions to this Order as the Court

 may from time to time deem appropriate.

 25.   No Waiver of Grounds for Producing Material: This Order shall not be

 construed to limit a party’s right or require a party to conduct a review of documents,

 ESI or information (including metadata) for relevance, responsiveness and/or

 segregation of privileged and/or protected information before production.

 26.   No Loss of Confidential or Highly Confidential Status by Use in Litigation

 or Appeal: If any Confidential or Highly Confidential Material is used in any court

 proceeding in this Litigation or any appeal therefrom, such Confidential or Highly

 Confidential Material shall not lose its status as Confidential or Highly Confidential

 through such use, regardless of whether it has been lawfully placed on the public

 record in connection with this Litigation. Counsel shall comply with all applicable



                                          17
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.267    Page 18 of 25




 local rules and shall confer on such procedures that are necessary to protect the

 confidentiality of any documents, information, and transcripts used in the course of

 any court proceedings, including petitioning the Court to close the court room.

 27.   Confidential or Highly Confidential Material Subpoenaed or Ordered

 Produced in Other Actions: If any person receiving or otherwise in possession,

 custody, or control of documents or material governed by this Order (the “Receiver”)

 is served with a subpoena, order, interrogatory, document request, or civil investigative

 demand (collectively, a “Demand”) issued in any other action, investigation, or

 proceeding, and such Demand seeks Discovery Material that was produced or

 designated as Confidential Material or Highly Confidential Material by someone other

 than the Receiver, the Receiver shall give prompt written notice by email within ten

 (10) business days of receipt of such Demand to the party or non-party who produced

 or designated the material as Confidential Material or Highly Confidential Material,

 and shall object to and refrain from the production of such materials on the grounds of

 the existence of this Order. The burden of opposing the enforcement of the Demand

 shall fall upon the party or non-party who produced or designated the material as

 Confidential Material or Highly Confidential Material. Unless the party or non-party

 who produced or designated the Confidential Material or Highly Confidential Material

 seeks an order directing that the Demand not be complied with, and serves such request

 upon the Receiver prior to production pursuant to the Demand, the Receiver shall be


                                           18
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.268    Page 19 of 25




 permitted to produce documents responsive to the Demand on the Demand response

 date. If, however, a party seeks such an order, the Receiving Party will not produce

 documents responsive to the Demand until a court of competent jurisdiction resolves

 the dispute or the parties otherwise agree that the production can be made.          The

 Receiver will ensure that Confidential Material or Highly Confidential Material is

 adequately secured during transfer and will include with the production a copy of this

 Order. Nothing in this Order shall be construed as authorizing a party to disobey a

 lawful subpoena issued in another action.

 28.   Redaction Allowed: Any Producing or Designating Party may redact from the

 documents and materials it produces information that the Producing or Designating Party

 claims is subject to attorney-client privilege, work product immunity, a legal prohibition

 against disclosure, or any other privilege or immunity. The Producing or Designating

 Party shall mark each thing where information has been redacted with a legend stating

 “REDACTED,” and specify the basis for the redaction (e.g., privilege, confidential,

 highly confidential, etc.), as appropriate, or a comparable notice. Where a document

 consists of more than one page, at least each page on which information has been

 redacted shall be so marked. The Producing or Designating Party shall preserve an

 unredacted version of each such document. In addition to the foregoing, the following

 shall apply to redactions of Protected Data:




                                           19
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.269    Page 20 of 25




       28.1 Any party may redact Protected Data as defined in Section 5 that it

              claims, in good faith, requires protection under the terms of this Order.

       28.2 Protected Data shall be redacted from any public filing not filed under

              seal.

       28.3 The right to challenge and process for challenging the designation of

              redactions shall be the same as the right to challenge and process for

              challenging the designation of Confidential Material and Highly

              Confidential Material as set forth in Section 19.

 29.   Data Security: If a Receiving Party or Authorized Recipient discovers any loss

 of Confidential Material or Highly Confidential Material or a breach of security,

 including any potential or suspected unauthorized access, relating to another party’s

 Confidential Material or Highly Confidential Material, the Receiving Party or

 Authorized Recipient shall: (1) immediately provide written notice to the Producing or

 Designating Party of such breach; (2) investigate and make reasonable efforts to

 remediate the effects of the breach, and provide the Producing or Designating Party

 with assurances reasonably satisfactory to the Producing or Designating Party that such

 breach shall not recur; and (3) provide sufficient information about the breach that the

 Producing or Designating Party can reasonably ascertain the size and scope of the

 breach. The Receiving Party or Authorized Recipient agrees to cooperate with the

 Producing or Designating Party or law enforcement in investigating any such security


                                          20
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20          PageID.270    Page 21 of 25




 incident. In any event, the Receiving Party or Authorized Recipient shall promptly take

 all necessary and appropriate corrective action to terminate the unauthorized access.

 30.   End-of-Matter Data Disposition: Upon final resolution of this Litigation the

 Parties will certify that a good-faith effort has been made that all Confidential Material

 and/or Highly Confidential Material has been returned to the Producing or Designating

 Party and/or been destroyed in a secure manner, at the discretion and direction of the

 Producing or Designating Party. If a party elects to destroy Confidential Material

 and/or Highly Confidential Material upon final resolution of this Litigation, that party

 will provide an affidavit to the Producing or Designation Party attesting to secured

 destruction.

 31.   Reporting to Government Agency: This Order does not preclude a party or its

 counsel from reporting any alleged safety defect or concerns to the National Highway

 Traffic Safety Administration (“NHTSA”) or any governmental agency with the

 authority to study public safety issues pertinent to the product at issue. However, a

 party may not share a Producing Party’s Confidential or Highly Confidential

 documents or other discovery materials with NHTSA or any governmental agency

 without prior consent of the Producing Party, except as required to comply with a court

 order. Any request for disclosure of a Producing Party’s Confidential or Highly

 Confidential documents or other discovery materials should be directed to the

 Producing Party. The terms of this Protective Order do not preclude GM from providing


                                           21
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20           PageID.271    Page 22 of 25




 confidential and/or protected information and documents to the National Highway

 Traffic Safety Administration (“NHTSA”), either voluntarily or in connection with

 GM’s obligations under the National Traffic and Motor Vehicle Safety Act of 1966

 (“Safety Act”), 49 U.S.C. § 30101, et seq.

 32.   Violations of t h i s Order: If any person or party should violate the terms of

 this Order, the aggrieved Producing or Designating Party may apply to the Court to

 obtain relief against any such person or party violating or threatening to violate any of

 the terms of this Order. If the aggrieved Producing or Designating Party seeks

 injunctive relief, it must petition the Court for such relief, which may be granted at the

 sole discretion of the Court. The parties and any other person subject to the terms of

 this Order agree that this Court shall retain jurisdiction over it and them for the

 purpose of enforcing this Order.

 33.   Filing Documents Under Seal: This order does not authorize the filing of any

 documents under seal. Documents may be sealed only if authorized by statute, rule, or

 order of the Court. A party seeking to file under seal any paper or other matter in any

 civil case pursuant to this section shall file and serve a motion or stipulation that sets

 forth (i) the authority for sealing; (ii) an identification and description of each item

 proposed for sealing; (iii) the reason that sealing each item is necessary; (iv) the reason

 that a means other than sealing is not available or unsatisfactory to preserve the interest

 advanced by the movant in support of the seal; and, if a party files a motion only, (v) a


                                            22
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20         PageID.272    Page 23 of 25




 memorandum of legal authority supporting the seal. See Local Rule 5.3. No party shall

 file or otherwise tender to the Clerk any item proposed for sealing unless the Court has

 entered an order allowing filing under seal. Whenever a motion or stipulation to seal

 is filed, the party seeking to file under seal shall submit a proposed order which states

 the particular reason the seal is required. The proposed order shall be submitted via the

 link located under the “Utilities” section of CM/ECF.

    IT IS SO ORDERED.
                                         /s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
                                         UNITED STATES DISTRICT JUDGE

 Dated: May 26, 2020




 RESPECTFULLY SUBMITTED:



 /s/ Bradley L. Leger (w/ permission)              /s/ John D. Black
 Bradley L. Leger                                  Michael P. Cooney
 Kassi Dee Patrick Marks                           John D. Black
 Leger Ketchum & Cohoon, PLLC                      Dykema Gossett PLLC
 10077 Grogans Mill Rd., Suite 325                 39577 Woodward Avenue, Suite 300
 The Woodlands, TX 77380                           Bloomfield Hills, MI 48304
 (832) 764-7201                                    (248) 203-0515
 bleger@lkclawfirm.com                             jblack@dykema.com

 Attorneys for Plaintiffs                          Attorneys for Defendant




                                           23
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20      PageID.273   Page 24 of 25




                                     EXHIBIT A

            IN THE UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 JOSE REMEDIOS SILVA CRUZ, Personal
 Representative of the ESTATE OF
 JOSE REMEDIOS SILVA GARCIA, deceased,
 ARTURO AGUILAR CARLOS, Personal                         Case No. 19-cv-13003
 Representative of the ESTATE OF CLARA
 GUADALUPE BELTRAN FRAIRE, deceased,                     Hon. Matthew F. Leitman
 ARTURO AGUILAR CARLOS, Personal
 Representative of the ESTATE OF DESTENY
 AGUILAR BELTRAN, deceased, and
 MARIA CLARA BELTRAN FRAIRE, Personal
 Representative of the ESTATE OF
 SUSANA FRAYRE ESQUIVEL, deceased,

       Plaintiffs,

 v.

 GENERAL MOTORS LLC,

      Defendant.
 __________________________________________________________________

       AGREEMENT CONCERNING INFORMATION COVERED BY
               STIPULATED PROTECTIVE ORDER

       I,                                      , hereby acknowledge that I have

 received a copy of the Stipulated Protective Order entered in the above-captioned

 action by the United States District Court for the Eastern District of Michigan

 (hereinafter, the “Protective Order”).

       I have either read the Protective Order or have had the terms of the

                                          24
Case 4:19-cv-13003-MFL-RSW ECF No. 19 filed 05/26/20        PageID.274    Page 25 of 25




 Protective Order explained to me by my attorney.

       I understand the terms of the Protective Order and agree to comply with and

 to be bound by such terms.

       If I receive documents or information designated as Confidential Material

 or Highly Confidential Material (as those terms are defined in the Protective

 Order), I understand that such information is provided to me pursuant to the terms

 and restrictions of the Protective Order.

       I agree to hold in confidence and not further disclose or use for any purpose

 (other than is permitted by the Protective Order) any information disclosed to me

 pursuant to the terms of the Protective Order. I agree to maintain and abide by the

 Data Security provisions and End-of-Matter Data Disposition provisions set forth

 in the Protective Order.

       I hereby submit myself to the jurisdiction of the United States District Court

 for the Eastern District of Michigan for resolution of any matters pertaining to the

 Protective Order.

 My address is



 My present employer is

 Dated:

 Signed:

                                             25
